Citation Nr: 1541144	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-39 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's lower back disability, evaluated as 20 percent disabling prior to February 28, 2013 and 40 percent disabling from that date.  

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to March 7, 2012 and 40 percent disabling from that date.  

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity, evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty for training from March to June 1983 and active duty from August 2004 to December 2005 with other service in a National Guard unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the New York, New York, regional office (RO) of the Department of Veterans Affairs (VA).  The decision continued a 20 percent rating for mechanical low back pain; but established a separate 10 percent rating for lumbar radiculitis involving the right medial and lateral foot, effective August 23, 2007.  In December 2008, the RO granted an earlier effective date of December 17, 2005, for the 10 percent rating for right radiculitis.  

In February 2012 and January 2013, the Board remanded this appeal for further development.  

In April 2012, the Appeals Management Center (AMC) established a separate 40 percent rating for radiculopathy of the left lower extremity; and increased the rating for right lower radiculopathy to 40 percent, effective March 7, 2012.

In May 2013, the AMC increased the rating for the low back disability, formerly described as mechanical low back pain, but now described as intervertebral disc disease, to 40 percent, effective February 28, 2013.  It also granted special monthly compensation at the housebound rate. 

The Board is considering whether higher ratings are warranted for radiculopathy, because the evaluation of neurological symptoms is part and parcel of the evaluation of the Veteran's back disability.  See 38 C.F.R. § 4.71a, Code 5237, 5243 (2015).  Therefore, for the sake of convenience, the Board has included these matters on the title page. 


FINDINGS OF FACT

1.  Prior to February 28, 2013, the Veteran's low back disability was productive of limitation of forward flexion to between 30 and 60 degrees even with consideration of the effects of pain, weakness, incoordination and fatigability; there was no evidence of incapacitating episodes of at least four weeks and less than six weeks during any 12 month period. 

2.  From February 28, 2013, there is no evidence that the Veteran's low back disability has been productive of favorable or unfavorable ankylosis; there is no evidence of incapacitating episodes of six weeks or more during any 12 month period.  

3.  Radiculopathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve prior to March 7, 2012.  

4.  Radiculopathy of the right lower extremity has been manifested by moderately severe incomplete paralysis of the sciatic from March 7, 2012.

5.  The evidence demonstrates that the Veteran had radiculopathy of the left lower extremity as of December 14, 2011, which was manifested by no more than mild incomplete paralysis of the sciatic nerve.  

6.  Radiculopathy of the left lower extremity has been manifested by moderately severe incomplete paralysis of the sciatic nerve from March 7, 2012.  

7.  As of November 16, 2007, the Veteran's low back disability was productive of night time urinary incontinence that required the use of a pad that was changed less than two times per day; urinary incontinence has not been demonstrated since February 28, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the Veteran's low back disability prior to February 28, 2013 were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5242, 5243 (2015).  

2.  The criteria for a rating higher than 40 percent for the Veteran's low back disability have not been met since February 28, 2013.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5003, 5242, 5243.  

3.  The criteria for a rating higher than 10 percent for radiculopathy of the right lower extremity prior to March 7, 2012 were not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8520 (2015).  

4.  The criteria for a rating higher than 40 percent for radiculopathy of the right lower extremity from March 7, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8520.  

5.  The criteria for a separate 10 percent evaluation for radiculopathy of the left lower extremity as a result of the service connected low back were met from December 14, 2011 to March 6, 2012.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Codes 5243, 8520.

6.  The criteria for a rating higher than 40 percent for radiculopathy of the left lower extremity from March 7, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.124a, Code 8520.  

7.  The criteria for a separate 20 percent rating for urinary incontinence as a result the service connected low back disability were met from November 16, 2007 to February 27, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.71a, 4.115b, Codes 5243, 7542 (2015).

8.  The criteria for a separate zero percent rating for urinary incontinence as a result the service connected low back disability have been met from February 28, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.71a, 4.115b, Codes 5243, 7542 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a November 2007 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his back disability.  The February 2013 VA examination contained all the information requested by the January 2013 remand, and addresses all rating criteria.  The remand requested that the examiner comment on whether or not the Veteran has incontinence of urine or stool and this was accomplished.  The Veteran's VA treatment records have been obtained.  He has not identified any pertinent private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in this appeal.

Increased and Initial Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for mechanical back pain was established in a September 2006 rating decision.  A 20 percent evaluation was assigned for this disability, effective from December 17, 2005.  This evaluation was confirmed in the March 2008 rating decision on appeal.  A May 2013 rating decision changed the diagnosis of the Veteran's disability to intervertebral disc syndrome and increased the evaluation to 40 percent, effective from February 28, 2013.  

The Veteran's mechanical low back pain and intervertebral disc disease was originally evaluated under the rating code for lumbosacral strain.  This rating code states that lumbosacral strain is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5237.  

Currently, his disability is evaluated under the rating code for intervertebral disc syndrome.  This rating code states that intervertebral disc syndrome is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The rating codes for degenerative arthritis of the spine must be considered, as arthritis of the lumbar spine has been demonstrated on X-ray study.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis of the spine is also evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242. 

The evidence includes the report of an August 2007 magnetic resonance imaging (MRI) study.  This resulted in an impression of mild degenerative disc disease with bilateral foraminal narrowing.  

The Veteran was afforded a VA examination on November 16, 2007.  Passive flexion was from zero to 50 degrees.  This was reduced to 45 degrees after repetitive motion.  Extension was from zero to 10 degrees.  There was no additional loss of motion on repetitive use.  Right lateral flexion was from zero to 10 degrees; left lateral flexion was from zero to 15 degrees; right lateral rotation was from zero to 10 degrees; and left lateral rotation was from zero to 10 degrees.  There was pain on motion with all movements.  

The Veteran's posture was normal, but he walked with a hip swing.  There were spasms of the thoracic sacrospinalis as well as guarding, but no atrophy or weakness.  He did not have ankylosis or any abnormal spinal curvatures.  The Veteran reported flare-ups twice a week which he characterized as severe.  These would last one to two days, and would result in difficulty in standing for long periods of time, bending, and walking.  The Veteran reported radiating pain into the right buttocks and then to the right posterior lower extremity.  A history of urinary incontinence but no fecal incontinence was reported.  The Veteran noted that this occurred mostly at night, so he would pad his bed.  The diagnoses included lumbar derangement, lumbar radiculitis, lumbosacral discography, and facet hypertrophy.  The Veteran was said to have had seven incapacitating episodes, but the examiner did not provide the duration of these episodes.  

A March 2008 neurology note reports that the Veteran had low back pain with prolonged sitting or standing.  There were two or three exacerbations a week.  His pain had previously radiated down the right lower extremity but did not do so any longer.  There was occasional numbness of the middle toe of the right foot.  The Veteran also experienced urinary incontinence during the night four or five times a month.  

A November 2008 VA neurology note shows that the Veteran's symptoms continued as described in March 2008.  He had occasional numbness down the right lower extremity.  On examination there was decreased sensation to the right foot.  

A May 2009 neurology note reports chronic low back pain and numbness in the right leg.  

In a July 2009 neurology note, the Veteran said that his right leg weakness would come and go, usually after prolonged siting.  He did not feel pain.  Sensory examination was normal, as was the Veteran's gait.  The assessment included chronic low back pain and intermittent leg weakness.  

A June 2010 VA spine examination shows a history of low back pain with occasional radiation to the right lower extremity.  The duration of this radiation was variable but it was described as severe.  On examination, forward flexion was from zero to 40 degrees; extension was from zero to 30 degrees; right and left lateral flexion and right and left lateral rotation were all from zero to 30 degrees.  There was pain at all end points.  Pain was also noted on repetitive motion, but the examiner stated that there was no additional limitation of motion with repetitive motion.  The Veteran had tenderness, guarding, and some straightening of the lumbar lordosis.  There had not been any incapacitating episodes in the last 12 months.  There was some straightening of the lumbar lordosis.  There was some sensory impairment to the right lower extremity but the motor examination and reflexes were good to normal.  

A June 23, 2010 internal medicine note reports the Veteran has chronic lower back pain.  He did not have incontinence of urine or stool.  Similar symptoms were recorded in June 2011 and July 2011 internal medical notes in Virtual VA

A December 11, 2011 neurology note found in Virtual VA shows that the Veteran reported intermittent pain in the bilateral lower extremities for the past few weeks.  On examination, there was full strength in all extremities, sensation to light touch was intact, and there were no other abnormal findings.  The examiner assessed that it was unclear if the Veteran's pain was neurologic.  

At a March 7, 2012 VA examination, the Veteran described his low back pain as a constant ache, which was worse with bending, walking, and when rising in the mornings.  The pain radiated into both legs.  He would occasionally use a cane when the pain was at its worse.  He did not have incapacitating episodes.  The Veteran reported what he described as "sprinkling" in the mornings when he stood up from the bed.  He also reported a soft stool, but did not note fecal incontinence.  The Veteran had 70 degrees of forward flexion, with objective evidence of pain at 60 degrees.  There was 5 degrees of extension with pain at that point.  Right and left lateral flexion was to 10 degrees with pain at that point.  Right and left lateral rotations were also to 10 degrees with pain at that point.  

After performing repetitive motion testing, the Veteran's forward flexion was reduced to 60 degrees, but the other measurements were unchanged.  This functional loss was attributed to pain on movement, without incoordination, excess fatigability, or weakened movement.  There was no guarding or muscle spasm of the thoracolumbar spine, and no abnormal gait, spinal contour, guarding or spasm.  Muscle strength was 5/5 in the ankles, knees, and toes bilaterally, and there was no muscle atrophy.  The Veteran did not have knee or ankle reflexes but sensation was normal.  There was intermittent radicular pain to both lower extremities that was characterized as severe.  This was attributed to the sciatic nerve.  The Veteran had intervertebral disc syndrome but had not experienced any incapacitating episodes over the past 12 months.  Arthritis was documented on X-ray study.  

The most recent VA examination of the back was conducted on February 28, 2013.  The Veteran reported flare-ups with walking or in the mornings.  On examination, forward flexion was to 25 degrees, with objective evidence at that point.  Extension was to 5 degrees, with pain shown at that point.  Right and left lateral flexions were to 10 degrees with pain.  Right and left lateral rotations were also to 10 degrees.  The Veteran was unable to perform repetitive use testing.  However, the examiner reported that the Veteran's limitations were due to weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  He had an abnormal gait and abnormal spinal contour.  There was no muscle atrophy.  The Veteran had experienced incapacitating episodes due to his intervertebral disc syndrome during the last 12 months, but these had lasted less than a week.  He constantly used a lumbo-sacral corset to support his back and a straight cane for ambulation.  The examiner indicted that the Veteran did not have bowel or bladder problems.  

A VA examination of the peripheral nerves was obtained in May 2013.  The diagnosis was right lumbar radiculopathy.  The Veteran had constant pain of the right lower extremity that the examiner characterized as severe.   There was no pain of the left lower extremity, and no paresthesias, dysesthesias, or numbness of either lower extremity.  Muscle strength testing was 4/5 for the right lower extremity and 5/5 on the left lower extremity.  Reflexes were reduced on the right side but normal on the left.  There were no other sensory findings and no atrophy.  The Veteran's gait was antalgic due to his right lower extremity.  The examiner opined that the Veteran had moderate incomplete paralysis of the sciatic nerve on the right side.  The sciatic nerve on the left side was normal.  The remaining nerves of the lower extremities were also normal bilaterally.  The examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.  

Low Back Disability

The evidence does not support entitlement to an evaluation higher than 20 percent for the Veteran's low back disability prior to February 28, 2013.  Forward flexion of the thoracolumbar spine was not reduced to less than 30 degrees at any point before that date.  

The November 2007 examination shows that the Veteran retained 45 degrees of flexion after repetitive motion testing.  Twice weekly flare-ups were reported, but any additional limitation was not measured or estimated.  He had 40 degrees of flexion in June 2010, with no additional limitation after repetitive motion testing.  Forward flexion was reduced to 60 degrees after repetitive motion testing in March 2012.  There is no evidence of limitation of forward flexion to 30 degrees or less even with consideration of additional limitations due to pain, weakness, incoordination or fatigability prior to February 28, 2013.  This precludes a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine before that date.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5243.  

The rating criteria for degenerative arthritis of the spine also fail to support a rating in excess of 20 percent.  A 20 percent rating is the highest available under this code except based on limitation of motion, and as noted the criteria for limitation of motion support no more than a 20 percent rating.  38 C.F.R. § 4.71a, Code 5003, 5242.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes has been considered, but this also fails to support an increase.  For the period since March 7, 2012, the Veteran has been in receipt of a higher rating for the combined effects of the orthopedic and neurologic impairments related to the back disability than the maximum 60 percent rating that would be available if the disability was rated on the basis of incapacitating episodes.  

The November 2007 examiner stated the Veteran had experienced seven "incapacitating episodes" but failed to state the duration of these episodes.  The June 2010 and March 2012 examiners both found that the Veteran had not experienced incapacitating episodes during the previous 12 months.  More significantly, there is no evidence of physician prescribed bedrest.  Thus, the evidence does not show the incapacitating episodes of at least four weeks but less than six weeks required for a higher rating under this formula.  38 C.F.R. § 4.71a, Code 5243.  

The evidence also fails to support entitlement to a rating in excess of 40 percent from February 28, 2013.  The examination conducted on that date shows forward flexion was limited to 25 degrees, which supports the 40 percent rating.  However, ankylosis is required for a rating higher than 40 percent, and this was not demonstrated on the examination.  In fact, the Veteran clearly retained some movement of the thoracolumbar spine in all directions.  As either favorable or unfavorable ankylosis is required for a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, there is no basis for a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5243.  

The Board has also considered entitlement to an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes but the evidence does not support an increase.  The Veteran was noted to have incapacitating episodes in the last 12 months, but the examiner stated they had a combined duration of less than a week.  This falls short of the six weeks or more needed for a rating higher than 40 percent.  38 C.F.R. § 4.71a, Code 5243.  

Radiculopathy of the Lower Extremities

The radiculopathy of the Veteran's lower extremities is evaluated under the rating criteria for paralysis of the sciatic nerve.  

Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabling.  Severe incomplete paralysis, with marked atrophy, is evaluated as 60 percent disabling.  Moderately severe incomplete paralysis is evaluated as 40 percent disabling.  Moderate incomplete paralysis merits a 20 percent evaluation, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The Board finds that entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity before March 7, 2012 is not supported.  Radiating pain to the right buttocks and right posterior lower extremity was noted in November 2007, but a March 2008 neurology note reports that the pain had stopped.  Occasional numbness and decreased sensation were reported in November 2008 and May 2009, and a July 2009 note says the Veteran did not have pain.  The June 2010 VA examination showed sensory impairment only, and in December 2011 intermittent pain was noted with intact sensation.  As the Veteran's radicular symptomatology appears to have been absent, intermittent, or wholly sensory during this period, no more than the 10 percent rating for mild incomplete paralysis is warranted.  

The evidence also fails to support a rating higher than 40 percent for radiculopathy of the right lower extremity from March 7, 2012.  A 60 percent evaluation or higher requires marked atrophy.  The March 7, 2012 VA examiner reported that the Veteran had intermittent radicular pain to both lower extremities which he characterized as severe.  However, there was no muscle atrophy.  The February 2013 and May 2013 VA examinations also found that there was no muscle atrophy.  It follows that the Veteran has no more than moderately severe incomplete paralysis, and that the current 40 percent rating is proper.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

Similarly, entitlement to a rating higher than 40 percent for radiculopathy of the left lower extremity is not supported.  The March 7, 2012 VA examiner reported that the Veteran had intermittent radicular pain to both lower extremities which he characterized as severe, but there was no muscle atrophy.  The February 2013 and May 2013 VA examinations also found that there was no muscle atrophy.  Once again, the Veteran has no more than moderately severe incomplete paralysis, and the current 40 percent rating for the left lower extremity is warranted.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  

Other Neurological Abnormalities

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See Note (1).  

A separate evaluation for radiculopathy of the right lower extremity has been in effect for the entire period on appeal.

The separate evaluation for radiculopathy of the left lower extremity has been in effect from March 7, 2012.  However, the December 14, 2011 neurology note shows that the Veteran was experiencing radiculopathy to the left lower extremity as of that date.  Therefore, the Veteran is entitled to a separate rating from December 14, 2011.  Given that the pain was only intermittent, sensation was normal, and there were no other abnormal findings, the Board has determined that the Veteran had no more than mild incomplete paralysis of the sciatic nerve of the left lower extremity as of that date.  38 C.F.R. § 4.124a, Code 4.124a, Code 8520.  There is no evidence to show an increase in severity until March 7, 2012, at which time the current 40 percent rating became effective.  

The evidence also supports entitlement to a separate rating for incontinence secondary to the Veteran's back disability as of November 16, 2007.  The VA examination as of that date shows that the Veteran experienced occasional urinary incontinence while sleeping to such a degree that he would pad his bed.  A March 2008 neurology note reports the Veteran experienced urinary incontinence during the night four or five times a month.  Although some subsequent examinations or treatment notes were negative for urinary incontinence, the Veteran reported what he described as "sprinkling" when getting out of bed in the morning at the March 2012 VA examination.  

The Veteran's urinary incontinence as a manifestation of his service connected back disability may be evaluated by analogy to a neurogenic bladder.  38 C.F.R. §§ 4.20, 4.115b, Code 7542.  

Diseases of the genitourinary system result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  When diagnostic codes refer to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Voiding dysfunctions are evaluated according to urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2015). 

For a rating based on urinary frequency, a 10 percent rating is warranted for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015). 

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months. Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a (2015).

The evidence does not show that the Veteran experienced urinary frequency or obstructed voiding.  However, the evidence of urinary incontinence while sleeping four or five times a month that required the use of a pad on the bed is analogous to the wearing of absorbent materials which must be changed less than two times per day.  This warrants a 20 percent evaluation for the period beginning November 16, 2007.  

However, the February 28, 2013 VA examination states that the Veteran did not experience urinary incontinence.  Therefore, from this date, as the Veteran no longer meets the requirements for a compensable rating, a zero percent rating is proper.  38 C.F.R. §§ 4.31, 4.115b, Code 7542. 

The Board has considered entitlement to separate ratings for additional neurologic abnormalities but none were demonstrated.  Fecal incontinence has not been shown.  Although the March 2012 VA examiner noted the Veteran's reports of soft stools, the January 2013 remand specifically requested clarification as to whether the Veteran had fecal incontinence.  The February 2013 examination confirmed that he did not.  As no other neurologic abnormalities have been shown, there is no basis for any additional separate evaluations.  


Other Considerations

The Board recognizes that a claim for an increased rating for a service connected disability may encompass a claim for a total rating based on unemployability due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a TDIU has been in effect for the entire period on appeal, so further consideration of this matter is not required.  

Consideration has also been given regarding whether the schedular evaluations for the Veteran's lumbar spine, urinary incontinence, and radiculopathy are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his disabilities, all of which stem from his lumbar spine disability.  These symptoms include limitation of motion of the lumbar spine and pain, which are provided for in the rating criteria.  The rating criteria also provide that associated neurologic symptoms are to receive separate evaluations.  This has been accomplished.  Accordingly, there is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not required.  

The Board is required to consider whether referral is warranted for consideration of an extraschedular rating on the basis of the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Such a rating is a "gap filler" between the schedular rating and a total rating based on individual unemployability (TDIU).  Id.  As a TDIU has been in effect for the entire period, consideration of any possible combined effects symptoms is of no benefit to the Veteran.  Id.






















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating higher than 20 percent for the Veteran's low back disability prior to February 28, 2013 is denied. 

Entitlement to a rating higher than 40 percent for the Veteran's low back disability from February 28, 2013 is denied. 

Entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity prior to March 7, 2012 is denied. 

Entitlement to a rating higher than 40 percent for radiculopathy of the right lower extremity from March 7, 2012 is denied. 

Entitlement to a 10 percent rating for radiculopathy of the left lower extremity associated with the Veteran's low back disability from December 14, 2011 to March 6, 2012 is granted.  

Entitlement to a rating higher than 40 percent for radiculopathy of the left lower extremity from March 7, 2012 is denied. 

Entitlement to a 20 percent rating for urinary incontinence associated with the Veteran's low back disability from November 16, 2007 to February 27, 2013 is granted.  

Entitlement to a zero percent rating for urinary incontinence associated with the Veteran's low back disability from February 28, 2013 is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


